NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SUKHDEV SINGH,                                   No.   18-73051

                Petitioner,                      Agency No. A205-542-579

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Sukhdev Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen and review de novo questions of law.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny the petition for

review.

      The agency did not abuse its discretion in denying Singh’s motion to reopen,

where he failed to provide sufficient detail to show that his infected tooth and the

resulting treatment amounted to an exceptional circumstance excusing his failure

to appear for his hearing. See Celis-Castellano v. Ashcroft, 298 F.3d 888, 890, 892

(9th Cir. 2002) (no abuse of discretion in finding no exceptional circumstances to

warrant reopening, where alien’s declaration and accompanying medical

documents did not provide sufficient detail of the severity of his illness).

      Singh’s contention that the agency did not apply the correct standard in its

analysis is not supported.

      PETITION FOR REVIEW DENIED.




                                           2                                   18-73051